Prom a decree of the Surrogate’s Court, Queens county, awarding to the petitioners-respondents one-half of a share of the capital stock of Gasau & Kamp, Inc., the appellant appeals. *708Decree unanimously affirmed, with costs to respondents, payable out of the estate. Although the letter (Petitioners’ Exhibit 5) was inadmissible as hearsay (Bookman v. Stegman, 105 N. Y. 621), the decree is fully sustained by the presumption that the partnership was upon an equal basis (Ryder v. Gilbert, 16 Hun, 163) and the fact that the entire assets of the partnership were transferred to the corporation in exchange for all of its capital stock. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.